DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2012/0098776).
Regarding claim 1, Chen discloses touchscreen display (fig. 9) comprising: 
an active matrix display (910, fig. 9) that includes an active matrix conductive component (911 in fig. 9); 
5a display driver (922, fig. 9), wherein, when enabled, the display driver is configured to transmit a first signal (display signal through 9261 in fig. 9) to the active matrix conductive component in accordance with display operation (para. 93-94); and 
a touch controller (923, fig. 9), wherein, when enabled, the touch controller is configured to transmit a second signal (touch signal through 9261 in fig. 9) to the active matrix conductive component in accordance with touchscreen 10operation (para. 95) such that the active matrix conductive component concurrently supports both display operation and touchscreen operation (para. 94-95) such that a touch sensor conductor (911, fig. 9) of the touchscreen display includes the active matrix conductive component (para. 95; wherein touch signals and display signals are concurrently applied to row electrodes of the display).
Regarding claim 2, Chen discloses wherein the active matrix display also includes another active matrix conductive component (912, fig. 9); and 
further comprising: 
15another display driver (924, fig. 9), wherein, when enabled, the another display driver is configured to transmit a third signal (display signal through 9262 in fig. 9) to the another active matrix conductive component in accordance with the display operation (para. 93-94); and 
another touch controller (927, fig. 9), wherein, when enabled, the touch controller is configured to transmit a fourth signal (touch signal through 9262 in fig. 9) to the another active matrix conductive component in accordance with 20the touchscreen operation (para. 95) such that the another active matrix conductive component concurrently supports both the display operation and the touchscreen operation (para. 94-95).  
Regarding claim 8, Chen discloses wherein the second signal includes at least 30one of a sine wave signal, a compound sine wave signal, an alternating current (AC) signal (para. 93), or a pulsed square wave signal.  
Regarding claim 9, Chen disclose wherein the touch controller (723, fig. 7) is capacitively coupled (through 731, fig. 7 and para. 86) to the active matrix conductive component via a touch controller line (see fig. 7). 
Regarding claim 10, Chen discloses wherein the5 active matrix display includes the active matrix conductive component (911, fig. 9) and another active matrix conductive component (912, fig. 9); and 
the touch controller is operably coupled to the active matrix conductive component and the active matrix conductive component such that both the active matrix conductive component 10and the active matrix conductive component operate a group to support touchscreen operation (para. 93-95).
Regarding claim 11, Chen discloses first integrated circuitry (924, fig. 9) that includes the display driver; and 
second integrated circuitry (923, fig. 9) that includes the touch controller.  
Regarding claim 12, Chen discloses integrated circuitry (920, fig. 9) that includes both the display driver and the touch controller.
Claims 13-14 and 20 are rejected for the same reasons as claims 1-2 and 8 above.
Allowable Subject Matter
Claims 3-7 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628